Title: To James Madison from Ebenezer Wilson and John Swan, 25 August 1815
From: Wilson, Ebenezer,Swan, John
To: Madison, James


                    
                        Honble. Sir,
                        Paisley 25th Augt 1815.
                    
                    The gloom thrown over the emancipation of Europe, and the little prospect of enjoying rational Liberty for a long time, the continuance of partial and narrow systems of Religion, Politics, and Property, and the enormous burden of Taxation, all turn the attention of the lovers of freedom earnestly towards America, as one of the last retreats Liberty and the best bulwark of Independence.
                    Strongly wishful to participate of the liberty and to contribute to the independence of America the Undersigned respectfully submit to the Honble. James Madison, Esqr. President of the United States of America, that they have devised a new Plan of Maritime Defence, so powerful, that with a reasonable forethought, and with the activity and number and species of naval force already possessed by Your Government, it could completely defeat any effort of, and destroy the combined Fleets of Europe.
                    The outline of this Plan may be so far stated as to say, that besides inabling Forts to destroy vessels approaching, it would enable light sailing, or indeed any description of vessels to burn any ships or Fleet that they could come up with, by a comparatively economical, certain, easy, and so far as

the Undersigned know, an entirely new method. Large vessels being more easily destroyed by it, than small ones.
                    The Undersigned further notify that they are willing to appear personally before Your Honour, or any Person in America that the Government may be pleased to appoint and develope the whole Plan and show its effects. Provided that the Government shall be at the expense of carrying them and their families to America, (which may be done either by remitting money, &c. or defraying expenses by some vessel trading in the Clyde), it being mutually understood that they are to be received as citizens of the United States, and if the Plan be approved of, and adopted that the Undersigned shall receive such further reward as shall be awarded by a Committee of Congress, or otherwise mutually settled. As on the other hand (so confident are they of success,) in case that their Plan or some important improvement suggested by it, shall not be approved, they shall hold themselves responsible to the American Government for their passage over and expenses.
                    The Undersigned have first communicated so much to You, Honble. Sir, and shall wait your determination, They being unwilling that any other Power should have the opportunity of first availing itself of so formidable an engine of destruction.
                    Perhaps it may not be altogether improper to add, that the Undersigned are natives of Scotland, that they are men of steady habits, have some knowledge of rural affairs, are practically versant in Manufactures, and are respectable for character and information in the rank they hold in Society.
                    Any communication made as privately as possible, and addressed to Ebenr Wilson, Causeyside, Paisley, and put into any Post office on the Clyde will be attended to, by
                    
                        
                            Ebnr. Wilson, & John Swan
                        
                    
                    
                        P.S. To guard against accident a Duplicate of the above is addressed to the Post-Master of New-York.
                    
                